     Case 2:18-cv-03082-KJM-CKD Document 33 Filed 11/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOY WISEBLOOD,                                  No. 2:18-CV-03082-KJM-CKD
12                   Plaintiffs,
      vs.
13                                                    ORDER
14

15    MUTUAL OF OMAHA INSURANCE
      COMPANY
16
                         Defendants.
17

18                 This matter is before the court on Ms. Wiseblood’s pro se request to remove her
19   name from the court’s website to mitigate any reputational harm caused by her prior lawsuit.
20   ECF No. 32. This request is DENIED without prejudice.
21                 As the court’s docket shows, Ms. Wiseblood is represented by counsel in this
22   matter. Ms. Wiseblood may renew her motion by directing her representative to file a sealing or
23   redaction request pursuant to Local Rule 140 and Federal Rule of Civil Procedure 5.2, if such a
24   request is supported by law and consistent with Federal Rule of Civil Procedure 11.
25                 IT IS SO ORDERED.
26   DATED: November 2, 2020.
27

28
                                                      1
